United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1899
                                   ___________

Oscar Guthrie,                           *
                                         *
             Appellant,                  *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the
M.D. Reed, Warden, Cummins Unit,         *   Eastern District Arkansas
Arkansas Department of Correction;       *
Jonathan Robinson, Teacher,              *       [UNPUBLISHED]
Cummins Unit, Arkansas Department        *
of Correction (originally sued as J.     *
Robertson); B. Glover, Principal,        *
Cummins Unit, Arkansas Department        *
of Correction; A.J. Hall, Major,         *
Cummins Unit, Arkansas Department        *
of Correction; D. Harris, Lt.,           *
Cummins Unit, Arkansas Department        *
of Correction; J. Robertson, Kitchen     *
Supervisor, Cummins Unit, Arkansas       *
Department of Correction; A.D.           *
Bradberry, Assistant Warden,             *
Cummins Unit, Arkansas Department        *
of Correction; Larry Norris, Director,   *
Arkansas Department of Correction;       *
Justine Minor, Hearing Officer,          *
Cummins Unit, Arkansas Department        *
of Correction (originally sued as        *
Justine Minnor); Louis Walls,            *
Correctional Office, Cummins Unit,       *
Arkansas Department of Correction        *
(originally sued as “L A Walls”),        *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted:    August 25, 2000

                                Filed: September 11, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Oscar Guthrie, an Arkansas inmate, appeals from the final judgment entered in
the District Court1 for the Eastern District of Arkansas dismissing this 42 U.S.C.
§ 1983 action under Fed. R. Civ. P. 12(b)(6). For reversal appellant argues that the
district court erred in concluding that enforcement of a prison grooming regulation does
not violate his constitutional rights. For the reasons discussed below, we affirm the
judgment of the district court.

       This court has repeatedly upheld similar challenges to prison grooming
regulations, see Campbell v. Purkett, 957 F.2d 535, 536-37 (8th Cir. 1992); Dunavant
v. Moore, 907 F.2d 77, 79 (8th Cir. 1990), and Guthrie’s complaint did not allege any
facts that would distinguish this case from the line of cases upholding hair and beard
restrictions, see Iron Eyes v. Henry, 907 F.2d 810, 814 (8th Cir. 1990) (preventing
prisoners from concealing contraband and alleviating confusion in prisoner


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
                                          -2-
identification are valid penological interests justifying prison hair-length policy,
although contraband had never been found in any inmate’s hair, and identification fears
were hard to credit in light of prison’s lax approach to photographing inmates).
Therefore, the district court correctly dismissed the complaint for failure to state a
claim.

      Accordingly, we affirm. See 8th Cir. R. 47B. Guthrie’s “Motion for Issuing a
Restriction Order” is denied.

      A true copy.

             Attest:

                     CLE RK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-